Case 2:20-cr-20233-BAF-DRG ECF No. 204, PageID.534 Filed 11/10/20 Page 1 of 4




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

United States of America,

                 Plaintiff,              Case No. 20-cr-20233
vs.                                      Honorable Bernard A. Friedman

D-1 JOHN HENRY RANKIN, III,
D-2 DR. BETH CARTER,
D-3 DR. ROBERT KENEWELL,
D-4 DR. JASON BRUNT,
D-5 DR. JOHN SW AN,,
D-6 JEAN PINKARD, NP,
D-7 TONI GREEN, NP,
D-8 FITZGERALD HUDSON,
D-9 VIRENDRA GAIDHANE,
D-10 MAKSUDALI SAIY AD, R.PH,
D-11 ADENIYI ADEPOnJ, R.PH,
D-12 ALI SABBAGH, R.PH,
D-13 ROBERT KING,
D-14 JERMAINE HAMBLIN,
D-15 SONY A MITCHELL,
D-16 LAV AR CARTER,
D-17 ROBERT LEE DOWER, JR,
D-18 DENISE SAILES,
D-19 DEWAYNE BASON,

        Defendants.


            Government’s Third Forfeiture Bill of Particulars


      The United States of America, by and through its counsel, submits

this Third Forfeiture Bill of Particulars pursuant to Rule 7(f) of the
Case 2:20-cr-20233-BAF-DRG ECF No. 204, PageID.535 Filed 11/10/20 Page 2 of 4




Federal Rules of Criminal Procedure to supplement and clarify the

forfeiture allegations contained in the Indictment (ECF No. 1), the First

Forfeiture Bill of Particulars (ECF No. 171), and the Second Forfeiture

Bill of Particulars (ECF No. 173), and to provide notice of specific

property the Government intends to forfeit upon conviction.

       Upon conviction of the offenses in violation of 21 U.S.C. §§ 841

and 846 as alleged in the Indictment, the convicted defendant(s) shall

forfeit to the United States, pursuant to 21 U.S.C. § 853(a): (a) any

property, real or personal, constituting or derived from, any proceeds

obtained, directly or indirectly, as a result of such violation(s); and (b)

any property, real or personal, used, or intended to be used, in any

manner or part, to commit, or to facilitate the commission of such

violation(s), including but not limited to the following:

   1. Springfield Armory XDS 9mm Handgun, Ser No: S3647116, with
      9mm Magazine and Eight (8) Rounds of 9mm Ammunition; and
   2. Charter Arms Bulldog .44 Caliber Handgun Ser No: 939658 with
      Five (5) Rounds of .44 Caliber Ammunition.
      It is the intent of the United States to seek to forfeit any other

property of the defendant(s) as substitute property, up to the value of


                                      2
Case 2:20-cr-20233-BAF-DRG ECF No. 204, PageID.536 Filed 11/10/20 Page 3 of 4




the forfeitable property as described above, pursuant to 21 U.S.C.

§ 853(p), as incorporated by 18 U.S.C. § 982(b) and/or 28 U.S.C. § 2461.

                                         Respectfully submitted,

                                         MATTHEW SCHNEIDER
                                         United States Attorney

                                         s/ Michael El-Zein
                                         Michael El-Zein
                                         Assistant United States Attorney
                                         211 W. Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         (313) 226-9770
                                         michael.el-zein@usdoj.gov
                                         P79182
Dated: November 10, 2020




                                     3
Case 2:20-cr-20233-BAF-DRG ECF No. 204, PageID.537 Filed 11/10/20 Page 4 of 4




                     CERTIFICATION OF SERVICE

    I hereby certify that on November 10, 2020, I electronically filed

the foregoing with the Clerk of the Court using the ECF system, which

will electronically serve all ECF participants.


                                         s/ Michael El-Zein
                                         Michael El-Zein
                                         Assistant United States Attorney
                                         211 W. Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         (313) 226-9770
                                         michael.el-zein@usdoj.gov
                                         P79182




                                     4
